DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 1 to obviate objections as well as further limit the linear or branched alcohol to “isopropanol”, the chaotropic agent to “guanidinium salt”, the reducing agent to “dithiothreitol (DTT), 2- mercaptoethanol, and TCEP (tris(2-carboxyethyl)phosphine)”, the non-ionic detergent to “Tween-20, Nonidet P40, CHAPs, a member of the Brij series, and Triton X-100”, and the buffer to “tris(hydroxymethyl)aminomethane (Tris/Trizma), 2-(N-morpholino)ethanesulfonic acid, N,N-Bis(2-hydroxyethyl)-2- aminoethanesulfonic acid, 1,3-bis(tris(hydroxymethyl)methylamino)propane, 4-(2- hydroxyethyl)-1-piperazineethanesulfonic acid (HEPES), 3-(N- morpholino)propanesulfonic acid (MOPS), and piperazine-N,N'-bis(2-ethanesulfonic acid) (PIPES), or any combinations thereof”. 
Claims 3-4, 6-7, and 8 have also been amended, while claims 2, 5, and 11-14 have been canceled. It has been verified that no new matter has been added.
	Accordingly, claims 1, 3-4, and 6-8 remain pending and have been considered on the merits.

Claim Objections
RE: Objection to claims	
The minor informalities in claims 1 and 8 have been corrected. Hence, the objections have been withdrawn. However, an amendment necessitates a new objection.

New objection
Claim 8 is objected to because of incorrect spelling: “Isopropanl”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the trademark/trade names “Tween”, “Nonidet”, and “Triton”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims under 35 U.S.C. 101
	Applicant traverses the rejections because the claimed composition is not naturally formed or found in nature.
	The traversal has been fully considered but is found unpersuasive. The combination of the claimed composition’s components indeed does not occur together in nature. Since the recited components are not found naturally together, the claimed composition is compared to its closest natural counterparts (naturally occurring thymol, naturally occurring isopropanol). Under Step 2A of the Subject Matter Eligibility Guidance, analysis of claims involves determining (a) whether the claimed combination is markedly different from the closest natural counterparts, and (b) if there are features that integrate the judicial exception into a practical application. In this case, mixing significantly different than the judicial exception.
	Thus, the rejections are deemed proper. The rejections of record have been modified to address the claim amendments.

Maintained rejections
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and a natural phenomenon without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, claims 1, 3-4, and 6-8 recite a law of nature and a natural phenomenon. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below: 


Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations: 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed composition is directed to a law of nature and natural phenomenon. In particular, the claims recite a mixture of natural products: “thymol” (the major constituent of thyme essential oil as evidenced by Saraswathy et al., Asian Journal of Pharmacy and Life Science 2013, Vol. 3, pages 16-21; see Table 1) and “isopropanol”. Although the recited natural products do not occur together naturally, there is no evidence that combing them yields a composition having properties that are markedly different from their natural counterparts. There are also no additional elements that integrate the judicial exception into a practical application.
et al. (Pub. No US 2011/0281754 A1). Fischer et al. teaches compositions and methods of using the compositions to safely collect, prepare, transport, and store a target specimen, as well as allow detection of microorganisms such as M. tuberculosis complex (par. [0016]-[0017). Fischer et al.’s compositions contain one or more chaotropes, reducing agents, detergents, and buffers, but do not have thymol. However, it is known in the art that thymol possesses antimycobacterial activity as evidenced by Andrade-Ochoa et al. (BMC Complementary and Alternative Medicine 2015, Vol. 15, pages 1-11; see Abstract and Table 3) and has also been employed to process sputum as substantiated by Tian et al. (CN 103884549; see Abstract).
Hence, claims 1, 3-4, and 6-8 are directed to a judicial exception and do not qualify as eligible subject matter under 35 USC § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims under 35 U.S.C. 103
Traversal of rejections is based on claim 1 now having the limitations of claims 2  and 5, which have been canceled. In addition, Applicant argues that Fischer et al.’s composition does not have the claimed pH of “between 8.5 and 10” given that what Fischer et al. teaches in par. [0066] pertains to a different composition. Referring to US 2009/312285 which is incorporated by reference in Fischer et al., it is pointed out that the disclosed composition is taught in said U.S. publication to have a pH range of about 5-7 (par. [0025]), and in a working example, a pH of 6.7 (called “PrimeStore™ Composition ver. 2.2”; par. [0125] and Table 4). Similarly, Wexford Innovations’ “Ready et al.’s PrimeStore™ based on experimental results demonstrating that 50-minute treatment of Mycobacterium tuberculosis inhibited its growth during the next 52 days while the prior art’s composition allowed mycobacterial growth (Table 4, page 21 of Specification).
All arguments have been fully considered. First, it is respectfully submitted that the limitations of claims 2 and 5 are obvious over Fischer et al. in view of the teachings of the secondary references: (i) the second set of rejections (pages 12-13) sets forth that claims 1-4 and 7 are obvious because Leslie et al., US Environmental Protection Agency, and Wexford Innovations’ teachings show that isopropanol is an alternative to ethanol as a solvent for a thymol-containing antimicrobial composition; and (ii) the third set of rejections (pages 13-14) establishes that claims 1-8 are obvious because Tang et al. teaches that non-ionic detergents like Tween-20 are capable of lysing cells. 
With regards to the Applicant’s experimental results, it has been noted that the claimed composition did inhibit mycobacterial growth unlike Fischer et al.’s composition. But as set forth in the last office action, the obviousness rejections are based not only on Fischer et al. but also on the secondary references. One with ordinary skill in the art would have expected that adding thymol, a known antimycobacterial agent, Fischer et al.’s composition would help decontaminate a sputum sample. However, it could not have been predicted that combining thymol and the prior art composition would kill and/or prevent mycobacteria from proliferating (i.e., complete absence of mycobacterial growth). 
et al. only teaches providing the disclosed composition at an acidic pH. The other cited prior art also teaches using thymol at an acidic pH. Taken together, the prior art teaches away from using the recited pH of 8.5-10. There would be no reason or motivation for a person with ordinary skill in the art to further modify Fischer et al.’s composition by increasing the pH.
The rejections of record have therefore been withdrawn.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651